—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered June 29, 2000, convicting him of robbery in the first degree, burglary in the first degree, unlawful imprisonment in the second degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly admitted evidence of other crimes on the issue of identity. There was clear and convincing evidence of both a unique modus operandi and of the defendant’s identity as the perpetrator of the other crimes. Further, the probative value of the evidence outweighed the potential prejudice to the defendant (see People v Cornish, 280 AD2d 552 [2001]).
The defendant’s remaining contentions, raised in his supplemental pro se brief, are without merit. Prudenti, P.J., Altman, Smith and Adams, JJ., concur. [See 184 Misc 2d 81.]